UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6772


DORY MICHAEL EPPS,

                  Petitioner - Appellant,

             v.

TERRY O’BRIEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00081-gec-mfu)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dory Michael Epps, Appellant Pro Se.    Anthony Paul Giorno,
Assistant  United States  Attorney,  Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dory     Michael    Epps,     a   federal   prisoner,          appeals   the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.      We     have    reviewed    the    record      and    find   no

reversible    error.       Accordingly,        although      we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.        See Epps v. O’Brien, No. 7:08-cv-00081-gec-

mfu (W.D. Va. filed Apr. 30, 2008 & entered May 1, 2008).                            We

dispense     with   oral      argument       because   the        facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                         2